UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1961


ALAN O’DONNELL,

                  Plaintiff - Appellant,

             v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Dennis L. Howell,
Magistrate Judge. (1:07-cv-00195-DLH)


Submitted:    May 19, 2009                  Decided:   June 8, 2009


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


V. Lamar Gudger, III, GUDGER & GUDGER, P.A., Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Washington, D.C., Rami M. Vanegas, Special Assistant
United States Attorney, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alan   O’Donnell     appeals       the    order      of   the   magistrate

judge    granting       summary    judgment       to    the   Commissioner        in    this

action challenging the denial of disability insurance benefits.

We   have      reviewed    the    record     and       find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.      O’Donnell      v.     Astrue,    No.       1:07-cv-00195-DLH         (W.D.N.C.

June 23, 2008).            We dispense with oral argument because the

facts    and    legal     contentions       are    adequately        presented     in   the

materials       before    the     court   and     argument         would   not    aid   the

decisional process.

                                                                                 AFFIRMED




                                             2